Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2017

                                      No. 04-17-00551-CR

                                           Tony RIOS,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR4051
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER
        Counsel for the appellant has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious
issues to raise on appeal. However, we find counsel’s brief is deficient. An Anders brief
is required to “demonstrate that counsel has conscientiously examined the record and
determined that the appeal is so frivolous that the appellant is not entitled to counsel on
appeal.” Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.-San Antonio 1997, no pet.).
Specifically, the brief contains no discussion of the evidence or substantive legal analysis
of the objections made at trial. The brief omits a specific discussion of the trial
proceedings, which might arguably contain support for an appeal. Thus, the brief does not
contain a professional evaluation demonstrating why there are no arguable grounds for
appeal. Id.; see High v. State, 573 S.W.2d 807, 812-13 (Tex. Crim. App. [Panel Op.]
1978).

        We therefore strike the Anders brief and order Vincent D. Callahan, counsel for
appellant, to file an amended brief that complies with Kelly v. State by January 4, 2018.
Counsel is reminded that his duties of representation do not cease when he files a motion
to withdraw; counsel must continue to “act with competence, commitment and dedication
to the interest of the client” until the court of appeals grants the motion. Schulman v.
State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008); see also Kelly, 436 S.W.3d at
319.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court